Case 2:10-cv-14360-DPH-MKM ECF No. 393, PageID.19267 Filed 10/21/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
 _______________________________
                                     )
 THE SHANE GROUP, INC., et al., )
                                     )  Case No. 2:10-cv-14360-DPH-MKM
 Plaintiffs, on behalf of themselves )
 and all others similarly situated   )  Hon. Denise Page Hood
                                     )
 v.                                  )
                                     )
 BLUE CROSS BLUE SHIELD OF )
 MICHIGAN,                           )
                                     )
 Defendant.                          )
 _______________________________)

     STIPULATED ORDER AUTHORIZING MEDIATION OF VARNUM
       GROUP OBJECTION AND MOTION FOR ATTORNEY FEES

       Whereas, on August 21, 2020, the United States Court of Appeals for the

 Sixth Circuit remanded the cross appeals related to the Varnum Group’s objection

 to the present settlement and the Court’s award of attorney fees and costs to the

 Varnum Group related to its objection to the previous settlement;

       Whereas, the Court of Appeals for the Sixth Circuit expects a “prompt

 decision” regarding the amount of attorney fees to be awarded to the Varnum

 Group;

       Whereas, Plaintiffs, Defendant, and the Varnum Group believe that

 mediation may prove fruitful and potentially result in an outcome that moots



                                          1
Case 2:10-cv-14360-DPH-MKM ECF No. 393, PageID.19268 Filed 10/21/20 Page 2 of 3




 further proceedings with regard to the Varnum Group’s objection and motion for

 fees;

         IT IS HEREBY ORDERED that:

         1.   Plaintiffs, Defendant, and the Varnum Group are hereby authorized to

 mediate before Paul Calico, Chief Circuit Mediator, U.S. Sixth Circuit Court of

 Appeals, on all issues relating to the Varnum Group’s objection and motion for

 fees.

         2.   Plaintiffs, Defendant, and the Varnum Group are directed to mediate

 as soon as possible, subject to Mr. Calico’s availability. Mediation shall be

 complete by November 24, 2020.

         3.   The parties and the members of the Varnum Group shall attend the

 mediation unless they give full settlement authority to their counsel in this matter.

         4.   The hearing on issues relating to the Varnum Group’s fee motion,

 currently scheduled for November 13, 2020, shall be continued to December 1,

 2020 or as soon thereafter as the Court’s calendar permits.


 Dated: October 21, 2020

                                         s/Denise Page Hood
                                         United States District Judge




                                           2
Case 2:10-cv-14360-DPH-MKM ECF No. 393, PageID.19269 Filed 10/21/20 Page 3 of 3




  Date: October 19, 2020                     So Stipulated and Agreed:

  /s/ E. Powell Miller                       /s/ Todd M. Stenerson (w/consent)
  E. Powell Miller (P39487)
  THE MILLER LAW FIRM, P.C.                  Todd M. Stenerson (P51953)
  950 West University Drive, Suite 300       SHEARMAN & STERLING LLP
  Rochester, Michigan, 48307                 401 9th Street N.W.
  Telephone: (248) 841-2200                  Washington, DC 20004
  epm@millerlawpc.com                        Telephone: (202) 508-8093
                                             todd.stenerson@shearman.com
  Daniel E. Gustafson
  Daniel C. Hedlund                          Counsel for Defendant Blue Cross
  Daniel J. Nordin                           Blue Shield of Michigan
  GUSTAFSON GLUEK PLLC
  120 South Sixth Street, Suite 2600
  Minneapolis, Minnesota 55402               /s/ Bryan R. Walters (w/consent)
  Telephone: (612) 333-8844                  Bryan R. Walters (P58050)
  dgustafson@gustafsongluek.com              VARNUM LLP
  dhedlund@gustafsongluek.com                P.O. Box 352
  dnordin@gustafsongluek.com                 Grand Rapids, Michigan 49501-0352
                                             Telephone: (616) 336-6000
  Daniel A. Small                            brwalters@varnumlaw.com
  Brent W. Johnson
  COHEN MILSTEIN SELLERS &                   Counsel for the Varnum Group
  TOLL PLLC
  1100 New York Ave., NW, Suite 500
  Washington, DC 20005
  Telephone: (202) 408-4600
  dsmall@cohenmilstein.com
  bjohnson@cohenmilstein.com

  Mark C. Rifkin
  WOLF HANDENSTEIN ADLER
  FREEMAN & HERZ LLC
  270 Madison Avenue
  New York, New York 10016
  Telephone: (212) 545-4690
  rifkin@whafh.com
  Settlement Class Counsel

                                         3
